                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 COLONIAL PIPELINE COMPANY,

         Plaintiff,                                 Case No. 3:20-cv-00666

 v.
                                 Judge William L. Campbell, Jr.
 METROPOLITAIN NASHVILLE AIRPORT Magistrate Judge Alistair E. Newbern
 AUTHORITY, et al.,

         Defendants.


                                              ORDER

        The Magistrate Judge held a case management conference with counsel for the parties in

this matter on October 20, 2020. By agreement of the parties, and in consultation with Magistrate

Judge Frensley, the Court will hold a combined initial case management conference in this case

and in the related matter Metropolitan Nashville Airport Authority v. Colonial Pipeline Company,

Case No. 3:20-cv-00809, on November 4, 2020, at 2:30 p.m. Counsel shall call (888) 557-8511

and enter access code 7819165# to participate.

        By November 3, 2020, the parties shall file a joint statement proposing a case management

calendar and addressing what areas of these cases may proceed on a unified schedule and what

should be treated separately. To the extent the parties do not agree on these issues, they shall state

their individual positions.

        It is so ORDERED.

                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:20-cv-00666 Document 25 Filed 10/20/20 Page 1 of 1 PageID #: 166
